Cite as 2016 Ark. App. 12

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. E-15-533


                                                  Opinion Delivered   January 13, 2016
MARILYN COOK
                               APPELLANT          APPEAL FROM THE ARKANSAS
                                                  BOARD OF REVIEW
V.                                                [NO. 2015-BR-01409]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES
                   APPELLEE                       REVERSED AND REMANDED



                            M. MICHAEL KINARD, Judge

       Appellant Marilyn Cook appeals from the decision of the Arkansas Board of Review

(Board), which affirmed and adopted the opinion of the Appeal Tribunal (Tribunal) finding

that she was disqualified from receiving unemployment benefits. Cook’s disqualification was

based on the finding that she was discharged from her last work for misconduct connected

with the work on account of dishonesty. On appeal, Cook argues that her actions did not

constitute misconduct. We agree.

       The employer, the Arkansas Department of Correction (ADC), was represented by

Stephanie Glasscock, a payroll administrator, at the Tribunal hearing. Glasscock testified that

Cook was terminated for changing a historical document without noting the change. Cook

worked as an agency controller in the construction division of the ADC for about three years

under the supervision of Leon Starks. In May 2014, Cook was promoted to the position of

audit manager and worked under the supervision of the ADC director. However, Cook also
                                  Cite as 2016 Ark. App. 12

continued to work in her former position because her replacement in the construction

division was not hired until November 2014. After this employee’s hiring, Cook trained and

assisted him. Cook testified that the agreement with the then-director was that her work in

the construction division would remain under the supervision of Starks. Cook took medical

leave in December 2014, and when she returned in January 2015, a new director, Wendy

Kelley, was in place. Cook was told to catch up on her work as audit manager and that she

could assist in the construction division in her extra time.

       In March 2015, Cook was assisting in providing construction-division documents to

a legislative auditor, including a construction-budget status report dated August 14, 2013.

This report had been previously provided to the Board of Corrections, but it was later found

to contain an error. The budget for one project was listed as $2,000,000 instead of $200,000.

Cook testified that this error was corrected in a September 2013 budget status report. Before

sending the August 2013 report to the legislative auditor, Starks instructed Cook to correct

the error. Cook said that she told Starks that the correction required an explanation of the

change, but Starks was insistent that it be done his way. Cook relented, and the report was

sent with the corrected figure.

       The auditor noted the discrepancy between the August 2013 document provided by

Cook and the same document previously provided to the Board of Corrections. The Board

of Corrections and Kelley were notified. Cook then provided the original version to the

auditor. A review was undertaken by the compliance division, which “did not reveal any

purpose for modifying the August 14, 2013 Budget Report, other than because of error or


                                              2
                                 Cite as 2016 Ark. App. 12

omission.”

       Cook believed that Starks’s way was flawed but not deceitful. She maintained that

her intent was to correct a typographical error, not to falsify a document or to deceive. She

said that her actions bestowed no benefit on herself or on anyone else. Cook testified that

she did not talk to Kelley about the situation because Cook was acting as agency controller

in the construction division, and pursuant to the chain of command and prior practice,

Starks, not Cook, reported to the director. Cook said that Starks told her that he would tell

anyone who needed to be told.

       Glasscock testified that, as audit manager and as an accountant, Cook should have

known that it was unethical to make the change without noting it or letting anyone know.

Noting Kelley’s termination letter to Cook, Glasscock testified that at the time of the

incident, Cook was no longer assigned to the construction division under Starks’s supervision

but reported directly to Kelley. Glasscock noted that Cook tried to persuade Starks to

include a notation, and despite knowing Starks’s way was wrong, she still did not inform

Kelley. The Board concluded that Cook’s actions were dishonest because she was aware that

she was required to note the change with an explanation, and she was aware that she

answered to Kelley as audit manager.

       The standard of review is well settled. We do not conduct de novo review in appeals

from the Board of Review. Rockin J Ranch, LLC v. Director, Department of Workforce Services,

2015 Ark. App. 465, 469 S.W.3d 368. Instead, we review the evidence and all reasonable

inferences deducible therefrom in the light most favorable to the Board’s findings of fact. Id.


                                              3
                                 Cite as 2016 Ark. App. 12

The Board’s findings of fact are conclusive if supported by substantial evidence, which is such

relevant evidence that a reasonable mind might accept as adequate to support a conclusion.

Id. Even when there is evidence upon which the Board might have reached a different

decision, the scope of judicial review is limited to a determination of whether the Board

could have reasonably reached the decision rendered based on the evidence presented. Id.

       A claimant is disqualified from receiving unemployment benefits if she is discharged

from her last work for misconduct in connection with the work on account of dishonesty.

Ark. Code Ann. § 11-10-514(b) (Supp. 2015). Our appellate jurisprudence makes clear that

to constitute misconduct, there must be the element of intent.           Hubbard v. Director,

Department of Workforce Services, 2015 Ark. App. 235, 460 S.W.3d 294. Misconduct requires

more than mere inefficiency, unsatisfactory conduct, failure in good performance as the result

of inability or incapacity, inadvertencies, ordinary negligence in isolated instances, or

good-faith errors in judgment or discretion. Id. To constitute misconduct, there must be

an intentional or deliberate violation, a willful or wanton disregard, or carelessness or

negligence of such degree or recurrence as to manifest wrongful intent or evil design. Id.

In unemployment-compensation jurisprudence, dishonesty is defined as “a disposition to lie,

cheat or defraud; untrustworthiness; lack of integrity.” King v. Director, Employment Security

Department, 80 Ark. App. 57, 92 S.W.3d 685 (2002).

       It was undisputed that Cook acted at the direction of Starks in making the change to

the document and that the only purpose was to correct an error. We hold that the ADC’s

position that Cook should have consulted Kelley does not demonstrate that Cook committed


                                              4
                                 Cite as 2016 Ark. App. 12

an act of dishonesty or an intentional violation of employee standards, but rather a good-faith

error in judgment. In King, we held that there was no substantial evidence of dishonesty

because the claimant had a good-faith belief that his assertion was true and did not make it

with the intent to deceive. Here, Glasscock acknowledged that the ADC had not alleged

any personal gain by Cook, and there was no evidence of an intent to deceive. Under these

circumstances, we cannot say that there is substantial evidence of dishonesty. Accordingly,

we reverse the decision of the Board of Review and remand for a determination of benefits.

       Reversed and remanded.

       HARRISON and HOOFMAN, JJ., agree.

       Marilyn Cook, pro se appellant.

       Phyllis Edwards, Associate General Counsel, for appellee.




                                              5